  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 1 of 12 PageID #: 51




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  TIMOTHY M. TURNER,                                )
                                                    )
          Plaintiff,                                )         Civil Action No. 3:20-CV-P813-CHB
                                                    )
  v.                                                )
                                                    )           MEMORANDUM OPINION
  HELEN R. LONG, et al.,                            )
                                                    )
          Defendants.                               )

                                        ***   ***       ***    ***
       Plaintiff Timothy M. Turner filed the instant pro se 42 U.S.C. § 1983 action, proceeding

in forma pauperis. The complaint is now before the Court for initial screening pursuant to

28 U.S.C. § 1915A. For the reasons stated below, the Court will allow some of Plaintiff’s claims

to proceed and dismiss other claims.

                        I. SUMMARY OF FACTUAL ALLEGATIONS

       Plaintiff was an inmate at the Luther Luckett Correctional Complex (LLCC) at the time

pertinent to the complaint. [R. 1, p. 1] He sues the following Defendants in their individual and

official capacities: LLCC Unit Administrators Helen R. Long and Benjamin Harlan; Internal

Affairs Lt. Berton Bare; and Warden Scott Jordan. Id. at 2.

       Plaintiff states that on June 29, 2020, he was housed in the Restrictive Housing Unit

(RHU) where he was required to wear paper boxer shorts. Id. at 5. After four days in the same

boxers, the boxers “had a foul odor and smelling [sic] of urine and were stained as well as falling

apart.” Id. Plaintiff informed Defendants Long and Harlan about the boxers, and they told him

that boxers in his size, XXX-large, were on back order. Id. He states Defendant Long repeatedly

told him that he could wear a pair of size large boxers. Id. Plaintiff states that he weighed 350
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 2 of 12 PageID #: 52




pounds and could not wear a size large and that he “asked respectfully and repeatedly throughout

the month . . . that he be allowed to wear his personal boxer’s [sic].” Id. He reports that as of

July 15, 2020, he had spent twenty-two days “begging and pleading daily for relief” and that “the

boxer’s [sic] now had mold [in] them, urine and feces stains, an awful foul odor and falling [sic]

apart beyond wearing.” Id.

       Plaintiff asserts that on July 15, 2020, he was told that wearing the size large boxers was

his only option. Id. He reports that he attempted to follow the request so that he would not be

given a write-up for failing to obey an order. Id. He states that he “could not pull them up all the

way for fear of them busting apart.” Id. He states that a general inspector was present and told

Plaintiff that he had asked if he could give Plaintiff a pair of his boxers from his property but he

“was told no by the captain’s office.” Id. (emphasis in original). Plaintiff asserts that he walked

down the hall to his room while other inmates heckled him and made sexually explicit

comments. Id. He states that when her returned to his cell the boxers came apart at the seam. Id.

at 5–6. He states, “The plaintiff was made to wear them through the night with his buttocks

showing naked, with a cellmate and also the cell had a camera in it for others to view!” Id. at 6.

According to the complaint, the next morning Plaintiff informed Defendant Harlan that his

boxers were ripped and pleaded with him to allow him to wear a pair of his own boxers until the

paper boxers in his size arrived. Id. He states, “Again plaintiff is told ‘No’ and the only comment

that followed from U/A Harlan’s mouth were ‘Nice.’” Id. (emphasis in original).

       Plaintiff also reports that on July 16, 2020, he was allowed to go to Recreation for one

hour. Id. He states that “for the most part he kept on a suicide smock as that is what they make

all ‘RHU’ inmates wear” but that he was “hot and sweaty at REC” and took his suicide smock

off so that he could exercise. Id. He reports that Defendant Bare was present and witnessed



                                                  2
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 3 of 12 PageID #: 53




Plaintiff “again getting heckled and made fun of with comments of a sexual nature.” Id. He

states that he asked Defendant Bare if he could help him by filing a Prison Rape Elimination Act

(PREA) complaint and told him that “he shouldn’t be made to wear . . . large paper boxers that

don’t fit and show pure nudity of plaintiff’s body including his bare buttocks and genitals.” Id.

Plaintiff asserts that Defendant Bare responded that it was “not a PREA and ‘looks like your ass

[is] out luck!’” Id. Plaintiff states, “When Lt. Bare made this comment, several of the inmates

laughed and began saying obscene statements and comments.” Id. He reports that “[d]ue to the

noise level” a non-defendant female staff member arrived. Id. at 6–7. Plaintiff alleges that he

explained the situation to her and asked her “to please help and take him back to his cell.” Id. at

7. He further states that “[t]hrough tear’s [sic] he begged [her] to please fix all this.” Id. The staff

member then left the recreation area and returned within fifteen minutes to give Plaintiff a pair of

his personal boxers from Plaintiff’s property. Id.

        Based on these allegations, Plaintiff states that Defendant Long, Harlan, and Bare,

“acting alone or in conspiracy with each other,” violated his Eighth Amendment right to be free

from cruel and unusual punishment. Id. at 8.

        Plaintiff also states that Defendants Long, Harlan, and Jordan, “acting alone or in

complicity,” violated his Eighth Amendment rights when they made him wear “a suicide smock,

paper boxer’s [sic], eat with a paper spoon, and suicide tray.” Id. He states that a person is

“placed in the suicide attire for usually 72 hours or 3 days” to determine if he is no longer a harm

to himself or others and then moved to “regular seg[regation] or RHU” where the inmate is

allowed “1 pair of boxer’s [sic] ‘cloth,’ 1 pair of RHU socks, 1 pair RHU top and bottom to be

reinstated.” Id. at 9. Plaintiff claims that he was kept in RHU for the entirety of his stay at

LLCC, but he did not need these precautions because “Plaintiff never attempted suicide, talked



                                                   3
    Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 4 of 12 PageID #: 54




about suicide nor did the plaintiff act homicidal, attempt homicide or speak of harming another

person.” Id. He further states,

            By making one live as a person who is contemplating suicide or homicide making
            that individual wear outfit suicide smock, not for 72 hours but for entirety of his or
            her stay in RHU takes a toll on a normal persons [sic] emotions and mindset.
            Plaintiff is still currently housed in RHU pending transfer. 1

Id. He states that this treatment has caused him “to become severely depressed, feeling hopeless

and sad” and led to an “increase of psych medications and counseling needed where as such were

not needed before.” Id.

            Plaintiff also states that Defendant Bare violated his Fourteenth Amendment due process

rights when he

            made statements to Michael Carper in front of several inmates that the plaintiff was
            a confidential informant; thus placing plaintiffs [sic] life in population at risk for
            serious bodily harm or death; and by doing so has caused plaintiff to be severely
            depressed, fear of his life and without property.

Id. at 10. He asserts that Defendant Bare’s actions “caused plaintiff to be severly [sic] depressed,

[and] fear for his life,” and that he “in fact was assaulted, and then was so scared he in fact had to

request protective custody, therefore being deprived of his normal property due to [Defendant]

Bare’s actions.” Id. Plaintiff also states that Defendant Bare violated his Fourteenth Amendment

rights when he denied Plaintiff a PREA investigation. Id.

            Plaintiff also alleges violations of Kentucky Constitution Section 17 and Kentucky

Revised Statutes (KRS) §§ 71.020, 71.040, 71.060, and 441.025. Id. at 10–13.

            As relief, Plaintiff seeks compensatory and punitive damages. Id. at 14.

                                                     II. STANDARD




1
    Plaintiff has since been transferred to another facility.

                                                                4
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 5 of 12 PageID #: 55




          When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114

F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199

(2007).

          In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Further, while

this Court recognizes that pro se pleadings are to be held to a less stringent standard than formal

pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe,



                                                    5
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 6 of 12 PageID #: 56




951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se complaints does

not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir.

1979) (citation omitted).

                                         III. ANALYSIS

                                    A. Official-capacity claims

       “[O]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Defendants are employees of LLCC and are therefore state employees. Claims brought against

state employees in their official capacities are deemed claims against the Commonwealth of

Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State officials sued in their official

capacities for monetary damages are not “persons” subject to suit under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Further, the Eleventh Amendment acts as a bar to

claims for monetary damages against state employees or officers sued in their official capacities.

Kentucky v. Graham, 473 U.S. at 169.

       Therefore, Plaintiff’s official-capacity claims against Defendants for damages must be

dismissed for failure to state a claim upon which relief may be granted and for seeking monetary

relief from a Defendant who is immune from such relief.

                                  B. Individual-capacity claims

1. Defendant Jordan

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). While the Court is aware of its duty to construe pro se complaints liberally, Plaintiff



                                                 6
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 7 of 12 PageID #: 57




is not absolved of his duty to comply with the Federal Rules of Civil Procedure by providing

Defendants with “fair notice of the basis for his claims.” Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002). To state a claim for relief, the plaintiff must show how each defendant is

accountable because the defendant was personally involved in the acts about which he

complains. See Rizzo v. Goode, 423 U.S. 362, 375–76 (1976).

          In the present case, the complaint contains no allegations of Defendant Jordan’s personal

involvement in the events. The only allegation concerning Defendant Jordan is Plaintiff’s

statement that he along with Defendants Long and Harlan violated his Eighth Amendment rights

“when acting alone or in complicity” made [Plaintiff] wear a suicide smock, paper boxers, eat

with a paper spoon, and suicide tray.” [R. 1, p. 8] The allegation is too vague to allege Defendant

Jordan’s personal involvement, and the complaint alleges no other specific action by Defendant

Jordan.

          Moreover, Plaintiff’s allegation that Jordan acted in “complicity” or conspiracy with

other defendants is also insufficient to support Plaintiff’s § 1983 claim. “It is well-settled that

conspiracy claims must be pled with some degree of specificity and that vague and conclusory

allegations unsupported by material facts will not be sufficient to state such a claim under

§ 1983.” Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987) (citation omitted). A

conspiracy will exist under § 1983 when there is “an agreement between two or more persons to

injure another by unlawful action.” Am. Postal Workers Union v. City of Memphis, 361 F.3d

898, 905 (6th Cir. 2004) (quoting Hooks v. Hooks, 771 F.2d 935, 943 (6th Cir. 1985)). It must

be shown that “there was a single plan, that the alleged coconspirator shared in the general

conspiratorial objective, and that an overt act was committed in furtherance of the conspiracy

that caused injury to the complainant.” Id. (quoting Hooks, 771 F.2d at 943–44). Upon review of



                                                  7
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 8 of 12 PageID #: 58




Plaintiff’s claims, it is evident that he has failed to plead these claims with the requisite

specificity. See Gutierrez, 826 F.2d at 1539 (finding that similar allegations “lack the requisite

material facts and specificity necessary to sustain a conspiracy claim”). Plaintiff’s allegations are

conclusory and do not support a claim that survives initial review.

       Furthermore, to the extent Plaintiff seeks to hold Defendant Jordan liable based on his

supervisory authority as LLCC Warden, the doctrine of respondeat superior, or the right to

control employees, does not apply in § 1983 actions to impute liability onto supervisors. Monell,

436 U.S. at 691; Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Rather, to establish supervisory liability in a § 1983

action, there must be “a showing that the supervisor encouraged the specific incident of

misconduct or in some other way directly participated in it. At a minimum, a § 1983 plaintiff

must show that a supervisory official at least implicitly authorized, approved or knowingly

acquiesced in the unconstitutional conduct of the offending subordinate.” Bellamy, 729 F.2d at

421 (citing Hays v. Jefferson Cty., Ky., 668 F.2d 869, 872–74 (6th Cir. 1982)). The complaint

contains no allegations to support a claim of supervisory liability against Defendant Jordan.

       Accordingly, the individual-capacity claim against Defendant Jordan must be dismissed

for failure to state a claim upon which relief may be granted.

2. PREA Investigation

       Plaintiff alleges a Fourteenth Amendment claim against Defendant Bare on grounds that

he denied Plaintiff a PREA investigation. A claim based on an inadequate investigation

generally fails to state a constitutional violation. See Jacoby v. PREA Coordinator, No. 5:17-cv-

00053-MHH-TMP, 2017 WL 2962858, *4 (N.D. Ala. Apr. 4, 2017) (explaining that “[t]he

failure to investigate the plaintiff’s [PREA] claims in a manner satisfactory to the plaintiff is not



                                                   8
  Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 9 of 12 PageID #: 59




a constitutional violation,” and “[w]hether an inadequate investigation, or the failure to

investigate at all, no § 1983 liability is created”), report and recommendation adopted, 2017 WL

2957825 (N.D. Ala. July 11, 2017); see generally Buchanan v. Metz, 6 F. Supp. 3d 730, 758

(E.D. Mich. 2014) (explaining that the Sixth Circuit has not recognized a due process claim

based on the way an investigation was initiated, planned, or executed); Tinney v. Richland

County, No. 1:14CV703, 2016 WL 397963, *7 (N.D. Ohio Feb. 2, 2016) (explaining that “[t]he

Sixth Circuit has not recognized a substantive due process claim for ‘reckless investigation’).

Accordingly, Plaintiff’s claims against Defendant Bare based on his failure to investigate must

be dismissed for failure to state a claim.

3. State Law Claims

       Plaintiff’s claims under Ky. Rev. Stat. §§ 71.020, 71.040, 71.060, and 441.025 must also

be dismissed for failure to state a claim because those statutes apply to county jails and fiscal

courts. Plaintiff was incarcerated in a state prison at the time of the alleged events.

       At this time, the Court will liberally construe Plaintiff’s complaint and allow Plaintiff’s

claim for violations of Section 17 of the Kentucky Constitution to move forward. However, the

Court is mindful that typically, “Kentucky law does not recognize a cause of action for alleged

violations of Kentucky constitutional rights.” K.K. by & through J.K. v. Clark Cty. Bd. of Educ.,

439 F. Supp. 3d 905, 916 (E.D. Ky. 2020) (quoting Faul v. Bd. of Educ., No. 5:12-CV-277-KSF,

2013 WL 1511746, at *3 (E.D. Ky. Apr. 9, 2013)) (internal quotation marks omitted). Instead,

“plaintiffs who believe their Kentucky constitutional rights have been violated may attempt to

remedy the alleged injuries by filing traditional tort actions.” Id. (citation omitted).

4. Defendants Long, Harlan, and Bare




                                                   9
 Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 10 of 12 PageID #: 60




       Plaintiff’s conspiracy claims against Defendant Long, Harlan, and Bare must be

dismissed for the reasons discussed above. See supra Section III(B)(1).

5. Fourth Amendment Claim

       The Sixth Circuit has recognized “that a convicted prisoner maintains some [Fourth

Amendment] reasonable expectations of privacy while in prison, particularly where those claims

are related to forced exposure to strangers of the opposite sex, even though those privacy rights

may be less than those enjoyed by non-prisoners.” Sumpter-Bey v. Weatherford, No. 3:10-1021,

2012 WL 1078919, at *6 (M.D. Tenn. Mar. 30, 2012) (quoting Cornwell v. Dahlberg, 963 F.2d

912, 916 (6th Cir. 1992)); see also Mills v. City of Barbourville, 389 F.3d 568, 579 (6th Cir.

2004) (“[W]e have recognized that a prison policy forcing prisoners to be searched by members

of the opposite sex or to be exposed to regular surveillance by officers of the opposite sex while

naked . . . would provide the basis of a claim on which relief could be granted.” (citations

omitted)).

       Plaintiff has not specifically pleaded a § 1983 claim arising from a violation of the Fourth

Amendment. However, applying a liberal construction to Plaintiff’s complaint as this Court is

required to do at this stage, the Court will allow a claim for violation of bodily privacy under the

Fourth Amendment to proceed against Defendants Long, Harlan, and Bare in their individual

capacities based on Plaintiff’s allegation that he was required to be naked in view of female

prison personnel. See Hite v. Embry, No. 4:09CV-P73-M, 2010 WL 989158, at *4 (W.D. Ky.

Mar. 12, 2010) (allowing a claim based on allegations that the defendant allowed female guards

to view prisoner on surveillance video while he was naked and using the toilet to go forward

under the Fourth Amendment even though Plaintiff did not specifically allege a Fourth

Amendment violation).



                                                 10
 Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 11 of 12 PageID #: 61




                                       IV. CONCLUSION

       Upon review, and construing the complaint broadly as the Court is required to do at this

stage, the Court will allow Plaintiff’s § 1983 claims based on allegedly cruel and unusual

punishment under the Eighth Amendment to the United States Constitution and a violation of

bodily privacy under the Fourth Amendment to proceed against Defendants Long, Harlan, and

Bare in their individual capacities based on Plaintiff’s allegations concerning the conditions of

his confinement in the RHU. The Court also allows Plaintiff’s claim for violation of Section 17

of the Kentucky Constitution to proceed against Defendants Long, Harlan, and Bare in their

individual capacities based on Plaintiff’s allegations concerning the conditions of his

confinement in the RHU.

       The Court will also allow a § 1983 claim based on alleged deliberate indifference to

safety under the Eighth Amendment to proceed against Defendant Bare in his individual capacity

based on Plaintiff’s allegation that Defendant Bare informed other inmates that Plaintiff was a

confidential informant. The Court will also allow a § 1983 claim based on alleged violations of

due process under the Fourteenth Amendment to proceed against Defendant Bare in his

individual capacity based on Plaintiff’s placement in the RHU.

       In allowing these claims to proceed, the Court passes no judgment on their merit or

ultimate outcome.

       Accordingly, for the reasons set forth herein, and the Court being otherwise sufficiently

advised, IT IS ORDERED that

   (1) Plaintiff’s official-capacity claims against all defendants are DISMISSED pursuant to

       28 U.S.C. § 1915A(b)(1), (2) for failure to state a claim upon which relief may be granted

       and for seeking relief from a defendant who is immune from such relief.



                                                11
 Case 3:20-cv-00813-CHB Document 7 Filed 05/24/21 Page 12 of 12 PageID #: 62




      (2) Plaintiff’s individual-capacity claim against Defendant Jordan, his claim against

         Defendant Bare based on his failure to conduct a PREA investigation is DISMISSED

         pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be

         granted.

      (3) Plaintiff’s state law claims arising out of KRS §§ 71.020, 71.040, 71.060, and 441.025

         are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

         which relief may be granted.

         The Court will enter a separate Service and Scheduling Order to govern the claims that

have been permitted to proceed.

Date: May 24, 2021.




cc:    Plaintiff, pro se
       Defendants
       General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
A958.010




                                                      12
